Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 1 of 22 - Page ID#: 8
            Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 2 of 22 - Page ID#: 9
 Rev. 9-14                                                                              Case #:   21-CI-00320
                                                                                        Court:    CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County:   KENTON
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, WINBUSH, TERRELL VS. ALPA, INC., Defendant


    TO: GANSHAYAM A. PATEL
            4767 SCOTTSVILLE ROAD
            BOWLING GREEN, KY 42104



The Commonwealth of Kentucky to Defendant:
ALPA, INC.

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                          Kenton Circuit Clerk
                                                          Date: 2/26/2021




                                                  Proof of Service
    This Summons was:

    Served by delivering a true copy and the Complaint (or other initiating document)

      To:

    Not Served because:


    Date:                             , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000957737
CIRCUIT: 21-CI-00320 Certified Mail
WINBUSH, TERRELL VS. ALPA, INC.

                                                      Page 1 of 1
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 3 of 22 - Page ID#: 10



                             COMMONWEALTH OF KENTUCKY
                             KENTON COUNTY CIRCUIT COURT
                                     DIVISION _____
                                CASE NO. ________________

 TERRELL WINBUSH                                                                     PLAINTIFF
 2402 West North Bend Road, #1
 Cincinnati, OH 45239

 vs.

 ALPA, INC.                                                                        DEFENDANT
 4767 Scottsville Road
 Bowling Green, KY 42104

         Serve Registered Agent
         Ganshayam A. Patel
         4767 Scottsville Road
         Bowling Green, KY 42104

 ______________________________________________________________________________

                        COMPLAINT AND JURY DEMAND
  _____________________________________________________________________________

         Comes now the Plaintiff, Terrell Winbush, by and through counsel, and for his claim for

 relief states as follows:

                               PARTIES/ JURISDICTION/ VENUE

         1.      Plaintiff, Terrell Winbush, (hereinafter “Plaintiff” or “Winbush”) is a citizen and

 resident of the State of Ohio at the address listed in the caption.

         2.      At all times relevant hereto, Defendant, Alpa, Inc. (hereinafter “Defendant” or

 “Alpa”) is a Kentucky Corporation with its principal office in Bowling Green, Kentucky.

         3.      At all times relevant hereto, Plaintiff was an “employee” as that term is defined

 under applicable state law, including but not necessarily limited to KRS § 344.030.

         4.      At all times relevant hereto, Defendant was an “employer” as that term is defined

 under applicable state law, including but not necessarily limited to KRS § 344.030.
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 4 of 22 - Page ID#: 11



        5.      Defendant is subject to the jurisdiction of this Court.

        6.      Venue is proper in the Kenton Circuit Court in that all or a substantial part of the

 events giving rise to these claims occurred within Kenton County, Kentucky.

                            STATEMENT OF RELEVANT FACTS

        7.      Plaintiff is African American.

        8.      In or around November 2015, Plaintiff was hired through CM Staffing to work at

 Alpa, Inc. at 7080 New Buffington Road, Suite A, Florence, Kenton County, Kentucky.

        9.      In or around January 2016, Plaintiff was promoted to Machine Operator I.

        10.     In or around March 2016, Plaintiff transitioned from a temp working for CM

 Staffing and became an employee of Defendant. Plaintiff remained a Machine Operator I for the

 remainder of his employment.

        11.     For all or a majority of his employment with Defendant, Plaintiff was the only

 black machine operator.

        12.     On more than one occasion during the course of his employment and because

 other machine operators were receiving promotions, Plaintiff inquired about being promoted to a

 Machine Operator II. Plaintiff was denied a promotion.

        13.     On multiple occasions during the course of his employment, Plaintiff was forced

 to take on additional undesirable job responsibilities that were not required of other machine

 operators.

        14.     On or about June 1, 2019, Plaintiff filed a Charge of Discrimination with the

 Equal Employment Opportunity Commission asserting race discrimination and retaliation.

        15.     On or about July 1, 2019, Plaintiff was terminated.
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 5 of 22 - Page ID#: 12



                                          COUNT I
                                    RACE DISCRIMINATION

          16.   Plaintiff incorporates the allegations set forth above as if fully restated herein.

          17.   As set forth above, Plaintiff was discriminatorily treated differently than his white

 co-workers in violation of KRS § 344, et seq, including but not limited to being denied promotions

 and being required to take on additional, undesirable job responsibilities.

          18.   As a direct and proximate result of Defendant’s unlawful discrimination, Plaintiff

 has suffered and is continuing to suffer from a loss of income and benefits and has experienced

 emotional distress and mental anxiety for which he should be compensated.

                                            COUNT II
                                          RETALIATION

          19.   Plaintiff incorporates the allegations set forth above as if fully restated herein.

          20.   Plaintiff engaged in protected activity when he filed a Charge of Discrimination

 with the EEOC and otherwise complained of discrimination.

          21.   After Plaintiff engaged in protected activity and because he engaged in protected

 activity, Plaintiff was harassed, terminated, and otherwise retaliated against in violation of KRS

 § 344.

          22.   As a direct and proximate result of Defendant’s unlawful retaliation, Plaintiff has

 suffered and is continuing to suffer from a loss of income and benefits and has experienced

 emotional distress and mental anxiety for which he should be compensated.

          WHEREFORE, Plaintiff demands judgment against Defendant, in an amount to be

 determined at trial, as follows:

          A.    That Plaintiff be awarded all lost pay and benefits;

          B.    That Plaintiff be awarded compensatory damages;
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 6 of 22 - Page ID#: 13



       C.     That Plaintiff be awarded pre- and post-judgment interest at the rate allowed by

              law;

       D.     That Plaintiff be awarded his attorney fees and costs incurred in the investigation

              and prosecution of this matter;

       E.     That Plaintiff be awarded such other and further relief which the Court deems

              just, proper and equitable under the circumstances.

                                              Respectfully submitted,

                                              BONAR, BUCHER & RANKIN, PSC

                                               /s/Anthony J. Bucher
                                              Anthony J. Bucher (KBA #87126)
                                              3611 Decoursey Avenue
                                              Covington, Kentucky 41015
                                              Ph: (859) 431-3333
                                              tbucher@lawatbdb.com



                                        JURY DEMAND

       Plaintiff herein demands a trial by jury.



                                              /s/Anthony J. Bucher
                                              Anthony J. Bucher
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 7 of 22 - Page ID#: 14
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 8 of 22 - Page ID#: 15
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 9 of 22 - Page ID#: 16



                             COMMONWEALTH OF KENTUCKY
                             KENTON COUNTY CIRCUIT COURT
                                      DIVISION III
                                  CASE NO. 21-CI-00320
                                    Electronically Filed

 TERRELL WINBUSH                                                                       PLAINTIFF
 2402 West North Bend Road, #1
 Cincinnati, OH 45239

 vs.

 ALPLA, INC.                                                                         DEFENDANT
 289 Highway 155
 South McDonough, GA 30253

         Serve Registered Agent
         Corporation Service Company
         421 West Main Street
         Frankfort, KY 40601

  _____________________________________________________________________________

                FIRST AMENDED COMPLAINT AND JURY DEMAND
  _____________________________________________________________________________

         Comes now the Plaintiff, Terrell Winbush, by and through counsel, and for his claim for

 relief states as follows:

                               PARTIES/ JURISDICTION/ VENUE

         1.      Plaintiff, Terrell Winbush, (hereinafter “Plaintiff” or “Winbush”) is a citizen and

 resident of the State of Ohio at the address listed in the caption.

         2.      At all times relevant hereto, Defendant, Alpla, Inc. (hereinafter “Defendant” or

 “Alpla”) is a foreign corporation with its principal office in South McDonough, Georgia.

         3.      At all times relevant hereto, Plaintiff was an “employee” as that term is defined

 under applicable state law, including but not necessarily limited to KRS § 344.030.
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 10 of 22 - Page ID#: 17



         4.      At all times relevant hereto, Defendant was an “employer” as that term is defined

  under applicable state law, including but not necessarily limited to KRS § 344.030.

         5.      Defendant is subject to the jurisdiction of this Court.

         6.      Venue is proper in the Kenton Circuit Court in that all or a substantial part of the

  events giving rise to these claims occurred within Kenton County, Kentucky.

                             STATEMENT OF RELEVANT FACTS

         7.      Plaintiff is African American.

         8.      In or around November 2015, Plaintiff was hired through CM Staffing to work at

  Alpla, Inc. at 7080 New Buffington Road, Suite A, Florence, Kenton County, Kentucky.

         9.      In or around January 2016, Plaintiff was promoted to Machine Operator I.

         10.     In or around March 2016, Plaintiff transitioned from a temp working for CM

  Staffing and became an employee of Defendant. Plaintiff remained a Machine Operator I for the

  remainder of his employment.

         11.     For all or a majority of his employment with Defendant, Plaintiff was the only

  black machine operator.

         12.     On more than one occasion during the course of his employment and because

  other machine operators were receiving promotions, Plaintiff inquired about being promoted to a

  Machine Operator II. Plaintiff was denied a promotion.

         13.     On multiple occasions during the course of his employment, Plaintiff was forced

  to take on additional undesirable job responsibilities that were not required of other machine

  operators.

         14.     On or about June 1, 2019, Plaintiff filed a Charge of Discrimination with the

  Equal Employment Opportunity Commission asserting race discrimination and retaliation.
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 11 of 22 - Page ID#: 18



           15.   On or about July 1, 2019, Plaintiff was terminated.

                                           COUNT I
                                     RACE DISCRIMINATION

           16.   Plaintiff incorporates the allegations set forth above as if fully restated herein.

           17.   As set forth above, Plaintiff was discriminatorily treated differently than his white

  co-workers in violation of KRS § 344, et seq, including but not limited to being denied promotions

  and being required to take on additional, undesirable job responsibilities.

           18.   As a direct and proximate result of Defendant’s unlawful discrimination, Plaintiff

  has suffered and is continuing to suffer from a loss of income and benefits and has experienced

  emotional distress and mental anxiety for which he should be compensated.

                                             COUNT II
                                           RETALIATION

           19.   Plaintiff incorporates the allegations set forth above as if fully restated herein.

           20.   Plaintiff engaged in protected activity when he filed a Charge of Discrimination

  with the EEOC and otherwise complained of discrimination.

           21.   After Plaintiff engaged in protected activity and because he engaged in protected

  activity, Plaintiff was harassed, terminated, and otherwise retaliated against in violation of KRS

  § 344.

           22.   As a direct and proximate result of Defendant’s unlawful retaliation, Plaintiff has

  suffered and is continuing to suffer from a loss of income and benefits and has experienced

  emotional distress and mental anxiety for which he should be compensated.

           WHEREFORE, Plaintiff demands judgment against Defendant, in an amount to be

  determined at trial, as follows:

           A.    That Plaintiff be awarded all lost pay and benefits;
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 12 of 22 - Page ID#: 19



        B.     That Plaintiff be awarded compensatory damages;

        C.     That Plaintiff be awarded pre- and post-judgment interest at the rate allowed by

               law;

        D.     That Plaintiff be awarded his attorney fees and costs incurred in the investigation

               and prosecution of this matter;

        E.     That Plaintiff be awarded such other and further relief which the Court deems

               just, proper and equitable under the circumstances.

                                               Respectfully submitted,

                                               BONAR, BUCHER & RANKIN, PSC

                                               /s/Anthony J. Bucher
                                               Anthony J. Bucher (KBA #87126)
                                               3611 Decoursey Avenue
                                               Covington, Kentucky 41015
                                               Ph: (859) 431-3333
                                               tbucher@lawatbdb.com



                                         JURY DEMAND

        Plaintiff herein demands a trial by jury.



                                               /s/Anthony J. Bucher
                                               Anthony J. Bucher
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 13 of 22 - Page ID#: 20



                              COMMONWEALTH OF KENTUCKY
                              KENTON COUNTY CIRCUIT COURT
                                      DIVISION _____
                                 CASE NO. ________________

  TERRELL WINBUSH                                                                     PLAINTIFF
  2402 West North Bend Road, #1
  Cincinnati, OH 45239

  vs.

  ALPA, INC.                                                                        DEFENDANT
  4767 Scottsville Road
  Bowling Green, KY 42104

          Serve Registered Agent
          Ganshayam A. Patel
          4767 Scottsville Road
          Bowling Green, KY 42104

  ______________________________________________________________________________

                        COMPLAINT AND JURY DEMAND
  _____________________________________________________________________________

          Comes now the Plaintiff, Terrell Winbush, by and through counsel, and for his claim for

  relief states as follows:

                                PARTIES/ JURISDICTION/ VENUE

          1.      Plaintiff, Terrell Winbush, (hereinafter “Plaintiff” or “Winbush”) is a citizen and

  resident of the State of Ohio at the address listed in the caption.

          2.      At all times relevant hereto, Defendant, Alpa, Inc. (hereinafter “Defendant” or

  “Alpa”) is a Kentucky Corporation with its principal office in Bowling Green, Kentucky.

          3.      At all times relevant hereto, Plaintiff was an “employee” as that term is defined

  under applicable state law, including but not necessarily limited to KRS § 344.030.

          4.      At all times relevant hereto, Defendant was an “employer” as that term is defined

  under applicable state law, including but not necessarily limited to KRS § 344.030.
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 14 of 22 - Page ID#: 21



         5.      Defendant is subject to the jurisdiction of this Court.

         6.      Venue is proper in the Kenton Circuit Court in that all or a substantial part of the

  events giving rise to these claims occurred within Kenton County, Kentucky.

                             STATEMENT OF RELEVANT FACTS

         7.      Plaintiff is African American.

         8.      In or around November 2015, Plaintiff was hired through CM Staffing to work at

  Alpa, Inc. at 7080 New Buffington Road, Suite A, Florence, Kenton County, Kentucky.

         9.      In or around January 2016, Plaintiff was promoted to Machine Operator I.

         10.     In or around March 2016, Plaintiff transitioned from a temp working for CM

  Staffing and became an employee of Defendant. Plaintiff remained a Machine Operator I for the

  remainder of his employment.

         11.     For all or a majority of his employment with Defendant, Plaintiff was the only

  black machine operator.

         12.     On more than one occasion during the course of his employment and because

  other machine operators were receiving promotions, Plaintiff inquired about being promoted to a

  Machine Operator II. Plaintiff was denied a promotion.

         13.     On multiple occasions during the course of his employment, Plaintiff was forced

  to take on additional undesirable job responsibilities that were not required of other machine

  operators.

         14.     On or about June 1, 2019, Plaintiff filed a Charge of Discrimination with the

  Equal Employment Opportunity Commission asserting race discrimination and retaliation.

         15.     On or about July 1, 2019, Plaintiff was terminated.
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 15 of 22 - Page ID#: 22



                                           COUNT I
                                     RACE DISCRIMINATION

           16.   Plaintiff incorporates the allegations set forth above as if fully restated herein.

           17.   As set forth above, Plaintiff was discriminatorily treated differently than his white

  co-workers in violation of KRS § 344, et seq, including but not limited to being denied promotions

  and being required to take on additional, undesirable job responsibilities.

           18.   As a direct and proximate result of Defendant’s unlawful discrimination, Plaintiff

  has suffered and is continuing to suffer from a loss of income and benefits and has experienced

  emotional distress and mental anxiety for which he should be compensated.

                                             COUNT II
                                           RETALIATION

           19.   Plaintiff incorporates the allegations set forth above as if fully restated herein.

           20.   Plaintiff engaged in protected activity when he filed a Charge of Discrimination

  with the EEOC and otherwise complained of discrimination.

           21.   After Plaintiff engaged in protected activity and because he engaged in protected

  activity, Plaintiff was harassed, terminated, and otherwise retaliated against in violation of KRS

  § 344.

           22.   As a direct and proximate result of Defendant’s unlawful retaliation, Plaintiff has

  suffered and is continuing to suffer from a loss of income and benefits and has experienced

  emotional distress and mental anxiety for which he should be compensated.

           WHEREFORE, Plaintiff demands judgment against Defendant, in an amount to be

  determined at trial, as follows:

           A.    That Plaintiff be awarded all lost pay and benefits;

           B.    That Plaintiff be awarded compensatory damages;
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 16 of 22 - Page ID#: 23



        C.     That Plaintiff be awarded pre- and post-judgment interest at the rate allowed by

               law;

        D.     That Plaintiff be awarded his attorney fees and costs incurred in the investigation

               and prosecution of this matter;

        E.     That Plaintiff be awarded such other and further relief which the Court deems

               just, proper and equitable under the circumstances.

                                               Respectfully submitted,

                                               BONAR, BUCHER & RANKIN, PSC

                                                /s/Anthony J. Bucher
                                               Anthony J. Bucher (KBA #87126)
                                               3611 Decoursey Avenue
                                               Covington, Kentucky 41015
                                               Ph: (859) 431-3333
                                               tbucher@lawatbdb.com



                                         JURY DEMAND

        Plaintiff herein demands a trial by jury.



                                               /s/Anthony J. Bucher
                                               Anthony J. Bucher
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 17 of 22 - Page ID#: 24
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 18 of 22 - Page ID#: 25
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 19 of 22 - Page ID#: 26



                              COMMONWEALTH OF KENTUCKY
                                  KENTON CIRCUIT COURT
                                        DIVISION III
                                CIVIL ACTION NO. 21-CI-00320
                                      Electronically Filed

  TERRELL WINBUSH                                                                      PLAINTIFF

  vs.

  ALPA, INC.                                                                         DEFENDANT

  ______________________________________________________________________________

                           AGREED ORDER DISMISSING
          ALPA, INC., KENTUCKY STATE ORGANIZATIONAL NO. 0543239
  ______________________________________________________________________________

         This matter having come before the Court upon agreement of the parties hereto; and the

  Court being advised that the Alpa, Inc. joined Defendant to this action is in fact a Kentucky

  corporation operating the Ramada Inn in Bowling Green, Kentucky that has never operated in

  Florence, Kenton County, Kentucky; and the Court being advised that the Plaintiff shall be

  allowed to file a First Amended Complaint naming a correct Defendant; and the Court being

  otherwise duly and sufficiently advised;

  IT IS HEREBY ORDERED:

         1.      Alpa, Inc., Kentucky State Organizational No. 0543239 is dismissed as a party

  Defendant in this action.

         2.      The Plaintiff, Terrell Winbush, be allowed to file a First Amended Complaint as a

                 matter of right to name the correct Defendant with respect to the alleged charges

                 of discrimination set forth in the Complaint and Jury Demand.

         3.      This matter is continued generally.




                                                  1
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 20 of 22 - Page ID#: 27




         This ____ day of ___________________, 2021.



                                             __________________________________________
                                             JUDGE, KENTON CIRCUIT COURT




  HAVE SEEN AND AGREED:


  /s/Anthony J. Bucher
  ANTHONY J. BUCHER
  Attorney for Terrell Winbush
  3611 Decoursey Avenue
  Covington, KY 41015


  /s/ Larry F. Hinton (by AJB with permission)__
  LARRY F. HINTON
  Attorney for Alpa, Inc.
  REYNOLDS JOHNSTON HINTON, LLP
  310 East 11th Avenue
  P. O. Box 4000
  Bowling Green, KY 42102-4000




                                                   2
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 21 of 22 - Page ID#: 28
Case: 2:21-cv-00050-WOB-CJS Doc #: 1-1 Filed: 04/12/21 Page: 22 of 22 - Page ID#: 29
